DETAILED ACTION
This office action is in response to the communication received on 09/21/2021 concerning application no. 15/858,247 filed on 12/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species D, corresponding to Fig. 4B, in the reply filed on 09/21/2021 is acknowledged.
Claims 31 – 35 are seen to correspond to species D.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated per page 16, lines 22 – 23 of the specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Specification
The disclosure is objected to because of the following informalities: on page 1, line 20, the phrase “effective to open the blood-brain to induce” appears to omit the term “barrier”.
On page 2, line 1, the phrase “Repetitive course of focused” appears to lack an article “A”. (emphasis added)  
The use of the terms Velcro (page, 15, line 17), Kapton (page 17, line 8) and Matlab (page 18, line 9), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is encouraged to review the application for any additional tradenames and update the specification accordingly.
Appropriate correction is required.
Claim Objections
Claim 31 is objected to because of the following informalities:  the phrase “one or more processors configured control” appears to lack the preposition “to”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) in view of Prus et al. (US 2010/0318002, herein Prus) (both cited in the IDS dated 04/06/2018).
With regard to claim 31, Tyler discloses a system for modulation of brain tissue in a subject, comprising: a wearable ultrasound assembly, helmet in Fig. 5, comprising a housing configured to be secured to the head of the subject, helmet worn by a subject; at least one flexible circuit, CMUTs may be arranged in flexible array designs … mounted on the inner surface of the helmet region to transmit ultrasound to the brain, comprising two or more transducers (see Figs. 1A – 2, 5, 6 & 8A – 8F) including a piezoelectric material, lead zirconate titanate (PZT) transducer or other piezoelectric element, joined to the housing, transducers are part of the helmet – see identified figures, for providing focused ultrasound at an acoustic pressure to a targeted region in the brain tissue, focused transducers may be used for delivering spatially restricted acoustic pressure fields to brains, to induce cavitation proximate the transmission through an intact scalp and skull [to] brain tissues being treated; two or more EEG sensors joined to the wearable ultrasound assembly for detecting a neuronal signal, portable treatment unit may also comprise EEG electrodes in order to monitor brain activity (Figs. 5 & 7); and one or more processors, microprocessor/microcontroller, configured control the ultrasound assembly and/or the transducers, commands from a microprocessor or microcontroller driving the ultrasound transducer to provide ultrasound waves at a desired frequency, intensity or waveform [0035, 0046, 0049, 0050, 0052, 0059, 0061, 0063, 0066, 0070, 0072].
Tyler fails to disclose detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure.
Prus teaches a focused ultrasound system relying on monitored feedback (Abstract, [0019]) wherein the system includes detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure, acoustic detectors 120, such as a hydrophone, measure the cavitation present in target tissue in a focused ultrasound system (Fig. 1, [0019 & 0027 – 0028]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure and that two or more EEG sensors are joined to the wearable ultrasound assembly for detecting a neuronal signal.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to include detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure and that two or more EEG sensors are joined 
Regarding claim 32, Tyler in view of Prus discloses wherein the one or more processors are further configured to map the cavitation signal magnitude and neuronal signal and compare the cavitation signal magnitude to a threshold cavitation signal magnitude, acoustic detectors 120, such as a hydrophone, measure the cavitation present in target tissue in a focused ultrasound system which results in mapping the signal over time and compare the measured cavitation magnitude to a safety threshold (Figs. 1, 3 & 4, [0019 & 0026 – 0028]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) in view of Prus et al. (US 2010/0318002, herein Prus) in view of Rothberg et al. (US 2014/0264660, herein Rothberg) (all cited in the IDS dated 04/06/2018).
Regarding claim 33, Tyler in view of Prus fail to disclose wherein the flexible circuit comprises a CMOS chip.
Rothberg teaches an ultrasound transducer system (Abstract) wherein the flexible circuit comprises a CMOS chip, CMOS transducer is a thinned CMOS wafer (Fig. 1J; [0058 & 0066]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the flexible circuit comprising a CMOS chip.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler in view of Prus to include the flexible circuit comprising a CMOS chip .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) in view of Prus et al. (US 2010/0318002, herein Prus) (both cited in the IDS dated 04/06/2018) in view of de Graff et al. (US 2011/0034912, herein Graff).
With regard to claim 34, Tyler in view of Prus fail to explicitly disclose wherein each flexible circuit is tethered to the wearable ultrasound assembly, CMUTs may be arranged in flexible array designs … mounted on the inner surface of the helmet region to transmit ultrasound to the brain (Tyler: [0059]), but fail to explicitly disclose wherein each flexible circuit is disposed on a printed circuit board.
Graff teaches wherein each flexible circuit is disposed on a printed circuit board (Abstract; [0007, 0235, 0264, 0297]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a flexible circuit disposed on a printed circuit board.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler in view of Prus to include a flexible circuit disposed on a printed circuit board as taught by Graff, since this permits conformal contact with the part of the body being measured or treated.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) in view of Prus et al. (US 2010/0318002, herein Prus) in view of in view of de Graff et al. (US 2011/0034912, herein Graff) in view of Maxwell et al. (WO 2014/160964, herein Maxwell) (Tyler, Prus and Maxwell cited in the IDS dated 04/06/2018).
With regard to claim 35, Tyler in view of Prus in view of Graff disclose wherein each flexible circuit further comprises phase modulator for each transducer, the transducer array is phased and thereby connected to a phase modulator (Tyler: [0067]) and flexible circuits on printed circuit boards (de Graff: Abstract; [0007, 0235, 0264, 0297]) but fails to disclose each flexible circuit further comprises a power amplifier for each transducer.
Maxwell teaches wherein each flexible circuit further comprises a power amplifier for each transducer (Fig. 6F; pg. 5, ll. 18 – 22; claim 20).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of each flexible circuit further comprises a power amplifier for each transducer.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler in view of Prus in view of Graff to include each flexible circuit further comprises a power amplifier for each transducer as taught by Maxwell, since such an arrangement permits parameters to be independently set for each of a plurality of electrically isolated sections of the therapy transducer allowing  the width of the ultrasound focal point or high pressure zone to be modified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,097,926 is cited as the later publication of US 2011/0034912.  US 10,350,439 and US 2016/0287909 are cited as the later publication of WO 2014/160964. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793